DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
This application is a continuation-on-part of 15/388542, filed 12/22/2016, now abandoned.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  The claim comprises definitions within parentheses. The parentheses should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwa et al (2011/0274975) in view of Nuspl et al (2013/0140496).


    PNG
    media_image1.png
    22
    335
    media_image1.png
    Greyscale

The battery further comprises an nonaqueous electrolyte, and a negative electrode comprising a lithium metal oxide such as 
    PNG
    media_image2.png
    18
    56
    media_image2.png
    Greyscale
, which meets the instant claim limitations for a titanium oxide of claims 1 and 2. The battery pack is taught to be employed in a vehicle ([0003]). 
Nuspl et al discloses a battery comprising a cathode material having a structure meeting the limitations of the instant claims and similar to that of the Kashiwa et al reference.

    PNG
    media_image3.png
    232
    330
    media_image3.png
    Greyscale
M may be Co or Mg, thus teaching that known and equivalent compounds may include Co or Mg, and the ratios of the elements in the compound fall within the scope of the instant claims and that of Kashiwa et al. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kashiwa et al, choosing to employ as the lithium transition metal phosphate, that taught to be equivalent to the compound of Kashiwa et al by Nuspl et al. The resultant material would also meet the limitations of the instant claims.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwa et al in view of Nuspl et al, in further view of Gozdz et al (2007/0166617).
Kashiwa et al and Nuspl et al have been discussed above. The primary reference teaches that the battery may be employed for use as a battery for an electric vehicle, but fails to disclose specifics. 
Gozdz et al disclose a lithium secondary battery for use in a vehicle, and teaches that batteries for use in electric vehicles include the battery in a battery pack, wherein the battery includes a cathode comprising a lithium transition metal phosphate, a nonaqueous electrolyte, and a negative electrode, and further the battery pack comprises a safety circuit and a terminal ([0067]). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention, to prepare the battery of Kashiwa et al in view Nuspl et al, and when the battery is employed for/ in a vehicle, the battery be comprised in a battery pack as disclosed as conventional by Gozdz et al. 
Claims  3-7 is/are rejected under 35 U.S.C. 103 as being obvious over Kashiwa ert al in view of Nuspl et al and in further view of Takenouchi et al (2014/0377640).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The reference teaches a battery and battery pack for an electric vehicle comprising terminal, and a protective circuit as instantly claimed, as well as a positive electrode, negative electrode, and nonaqueous electrolyte. 
. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722